[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 12, 2009
                              No. 08-14722                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 90-00075-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DENNIS AUBREY WILSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 12, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:

     Ryan Thomas Truskoski, appointed counsel for Dennis Aubrey Wilson in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel's assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel's motion to withdraw is GRANTED, and the district court’s order

granting Wilson a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) is

AFFIRMED.




                                           2